DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 03/08/2021 is acknowledged.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 2 fails to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“data concentrator…” in claims 1,3 and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Supportive information for data concentrator is found in the specification Para. 0018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno et al. (US 20150363981, hereinafter Ziarno) in view of Hagerup (US 6477054, hereinafter Hagerup), and further in view of Yamashita (US 6311482, hereinafter Yamashita).
Regarding claim 1, Ziarno teaches a distributed engine control system comprising:
 (See at least Ziarno: Fig. 12, elements 600, Para. 0084; Fig. 7, element 82, Para. 0061);
a data concentrator assembled on … and comprising a microcontroller, a memory, a first data port, and a second data port (See at least Ziarno: Fig. 7, element 82, Para. 0061; Para. 0062); and …
Yet, Ziarno does not explicitly teach:
…a low temperature co-fired ceramic substrate… 
…
an I/O bus operatively connected to the data ports of the plurality of smart nodes and the first data port of the data concentrator to transmit digital signals.
However, in the same field of endeavor, Hagerup teaches:
…a low temperature co-fired ceramic substrate (See at least Hagerup: Col. 1, lines 22-26)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distributed engine control system of Ziarno, to incorporate low temperature co-fired ceramic substrate, as taught by Hagerup, for the benefit of burying components, such as resistors, capacitors, inductors, transformers and the like within the substrate (see at least Hagerup: Col. 1, lines 22-26).
Yet, Ziarno in combination with Hagerup does not explicitly teach:
an I/O bus operatively connected to the data ports of the plurality of smart nodes and the first data port of the data concentrator to transmit digital signals.
However, in the same field of endeavor, Yamashita teaches:
an I/O bus operatively connected to the data ports of the plurality of smart nodes and the first data port of the data concentrator to transmit digital signals (See at least Yamashita: Col. 4, lines 5-9).


Regarding claim 2, Ziarno in combination with Hagerup teaches a distributed engine control system of claim 1. Ziarno further teaches:
wherein at least one of the plurality of smart nodes includes encryption software operable to encrypt data being transmitted by said smart node (See at least Ziarno: Para. 0051, 0062, 0083).

Regarding claim 3, Ziarno in combination with Hagerup teaches a distributed engine control system of claim 1. Ziarno further teaches:
wherein the data concentrator includes encryption software operable to encrypt data being transmitted by the data concentrator (See at least Ziarno: Para. 0051, 0062, 0083).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ziarno in view of Hagerup and Yamashita, as applied to claim 1 above, and further in view of Czinger et al. (US 20170050677, hereinafter Czinger).
Regarding claim 4, Ziarno in combination with Hagerup and Yamashita teaches a distributed engine control system of claim 1. Ziarno further teaches:
 (See at least Ziarno: Fig. 12, elements 94, 124 and 82, Para. 0084).
Yet, Ziarno in combination with Hagerup and Yamashita does not explicitly teach:
wherein each of said plurality of smart nodes is operatively connected to one or more sensor or actuator…
However, in the same field of endeavor, Czinger teaches:
wherein each of said plurality of smart nodes is operatively connected to one or more sensor or actuator (See at least Czinger: Para. 0117)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distributed engine control system of Ziarno in combination with Hagerup and Yamashita, to incorporate smart nodes is operatively connected to one or more sensor or actuator, as taught by Czinger, for the benefit of detecting forces, usage states, pressures, temperatures, and/or any other parameters (see at least Czinger: Para. 0117).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ziarno in view of Hagerup and Yamashita, as applied to claim 1 above, and further in view of Hart (US 20050132877, hereinafter Hart).
Regarding claim 5, Ziarno in combination with Hagerup and Yamashita teaches a distributed engine control system of claim 1.
Yet, Ziarno in combination with Hagerup and Yamashita does not explicitly teach:
wherein at least one of said plurality of smart nodes is positioned within a standard 83723 connector plug.

wherein at least one of said plurality of smart nodes is positioned within a standard 83723 connector plug (See at least Hart: Para. 0083).
	As connector plug is a common activity for electronic connection,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have standard 83723 connector plug of Hart and incorporate it into the distributed engine control system of Ziarno in combination with Hagerup and Yamashita since there are a finite number of identified, predictable potential solutions (i.e. different types of connector plugs) to the recognized need (electronic connection) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (establish connection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663